Willamette Industries’ petition for review and DEQ’s petition for review allowed December 19, 1995 (322 Or 420)In the Matter of the Air Contaminant Discharge Permit Application of Willamette Industries, Inc. LOCAL NO. 290, PLUMBERS AND PIPEFITTERS, and on behalf of certain individual members residing in Albany, Oregon, and Royce Clouse, Appellants, v. OREGON DEPARTMENT OF ENVIRONMENTAL QUALITY and Environmental Quality Commission of Oregon, Respondents, and WILLAMETTE INDUSTRIES, INC., Intervenor-Respondent.Linda K. Williams argued the cause and filed the brief for appellants.Before Deits, Presiding Judge, and De Muniz and Hasel-ton, Judges.